Citation Nr: 0705447	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-13 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for aggravation of a 
birthmark, due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1971 and periods of active and/or inactive duty in the Army 
Reserves from September 1977 to January 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the White River 
Junction, Vermont, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, denied service 
connection for entitlement to service connection for PTSD and 
for aggravation of a birthmark.

The record also demonstrates that the veteran perfected an 
appeal to a January 2005 rating decision in which the RO 
denied his claims for entitlement to service connection for 
bilateral hearing loss and tinnitus.  By a rating decision in 
April 2006, service connection for tinnitus was granted.  
Additionally, in a June 1, 2006 letter (before the claim was 
certified to the Board) the veteran's representative 
indicated that the veteran was accepting of the recent 
rating, "including [the] hearing loss issue."  This 
statement is construed as a withdrawal of his claim for 
service connection for bilateral hearing loss.  Therefore, 
the Board does not have jurisdiction to review the appeal.  
Hence, the issues for appellate consideration are as outlined 
on the title page of this decision.


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that the 
veteran has a current PTSD diagnosis, but does not establish 
the occurrence of a verifiable in-service stressor.

2.  The competent evidence of record does not demonstrate 
that the veteran's birthmark, or any residuals of removal 
thereof, are causally related to the veteran's active 
service, including Agent Orange exposure.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 110 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2006); 38 C.F.R. § 3.304(f) 
(2006).

2.  A disability manifested by aggravation of a birthmark was 
not incurred in, or aggravated by, active service, to include 
due to Agent Orange exposure, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.9 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of March 2004, April 2004, and June 2006 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence, requested that he 
submit any additional evidence in his possession pertaining 
to the claims to VA, and provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating or effective date in the event of award of the benefit 
sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letter was harmless error.  
Although complete notice was provided to the appellant after 
the initial adjudication, the case was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel records, VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).   Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).



A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f)(2006).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran asserts that service connection is warranted for 
PTSD.  The record demonstrates that the veteran has been 
diagnosed with, and sought treatment for PTSD at a Vet Center 
since January 2005.  With respect to his in-service 
stressors, the veteran stated that camps and field bases 
where he was stationed in Vietnam were subjected to rocket 
and mortar attacks.  He also contends that he witnessed 
soldiers killed in action and fired his weapon while on guard 
duty.

However, after a review of the record, the Board concludes 
that there is no evidence that establishes that these events 
occurred when the veteran was engaged in combat with the 
enemy.  In this regard, the veteran's personnel records 
reflect that he served in Vietnam from December 1969 to 
January 1971.  However, such records do not demonstrate that 
the veteran, whose principal duty was that of a cook, was 
involved in any combat-related campaigns or received any 
combat-related awards, such as a Silver Star Medal or a 
Purple Heart.  

The Board also finds that the veteran has not provided any 
independent evidence that could corroborate his statements as 
to the occurrence of the claimed stressors.  Other than the 
veteran's testimony regarding the occurrence of the 
aforementioned stressors, the claims folder does not contain 
any additional evidence of their actual happening.  The Board 
notes that the U. S. Army and Joint Services Records Research 
Center (JSRRC) (formerly the Center for Unit Records 
Research) made an attempt to get information about, and/or 
confirm, the occurrence of the veteran's reported stressors, 
including through the review of a 1970 unit history submitted 
by the 2nd Squadron, 11th Armored Calvary Regiment (2nd Sqd 11th 
ACR).  However, the JSRRC, in a June 2005 letter, informed 
the veteran that the information that he provided about his 
stressors was insufficient to conduct meaningful research.  
The Board further notes that although the veteran was 
notified of the type of information that could be submitted 
to conduct another search, there is no evidence of record 
that shows that the veteran provided any such information.  
Further, during his July 2006 Travel Board Hearing 
transcript, the veteran testified that he could not recall 
the names of any bases in the field that were the subject of 
mortar attacks and that he "kind of blanked out everything 
about Vietnam."  (Transcript (T.) at page (pg.) 9.)  
Although he did report that he remembered serving in a mess 
hall in what was called Deon or Zeon, he could not remember 
if it was north or south of Saigon.  (T. at pg. 10.)  
Further, although he related that he remembered a couple of 
people that he knew very well who were killed, he could not 
remember their names.  (T. at pg. 11.)

With respect to the veteran's inability to provide more 
specific information and detail about his claimed stressors, 
the Court has held that for claims of entitlement to service 
connection for PTSD, the Board is not bound to accept the 
veteran's uncorroborated account of his Vietnam experiences, 
and that the factual data required, i.e., names, dates and 
places, are straightforward facts and do not place an 
impossible or onerous task on the appellant.  The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Id.  Additionally, under 
the VCAA, a claimant for VA benefits has the responsibility 
to present evidence to support the claim. 38 U.S.C. § 
5107(a).

Thus, because the veteran has not provided any evidence of 
combat with the enemy or any independent evidence that could 
corroborate his statements as to the occurrence of the 
claimed stressors, the Board concludes that the veteran has 
not established the occurrence of a verifiable in-service 
stressor.  Moreover, consideration of the circumstances of 
the veteran's service in Vietnam, pursuant to 38 U.S.C. 
§ 1154(a) does not provide a basis to conclude the reported 
stressors actually occurred.  Accordingly, the Board finds 
that the competent evidence of record fails to establish that 
the veteran has PTSD that is related to the veteran's active 
military service.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.

B.  Aggravation of Birthmark due to Agent Orange Exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii) (2006).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The veteran asserts that service connection is warranted for 
aggravation of a birthmark due to Agent Orange exposure.  The 
veteran's service medical records reflect that a large nevus 
on the left lower back was identified on the veteran's April 
1969 pre-induction examination.  Therefore, the Board 
concludes that a left lower back nevus clearly and 
unmistakably existed prior to service.  However, the Board 
notes that congenital or developmental defects are not 
diseases within the meaning of applicable legislation 
providing compensation benefits and thus, cannot be service 
connected as a matter of law.  See 38 C.F.R. § 3.303(c), 4.9 
(2006); Sabonis v. Brown, 6 Vet. App. 426 (1994).  See also, 
Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1999).

The veteran argues that Agent Orange exposure in Vietnam 
caused his congenital birthmark to develop lumps and grow 
dark in color, thus necessitating a skin graft.  At the 
outset, the Board acknowledges that the veteran served in 
Vietnam during the Vietnam Era, and as such, his in-service 
exposure to herbicides is presumed.  

On examination in September 1977, for Reserve duty, the 
examiner identified an 8" x 5" pigmented birthmark of the 
lower left back.  On examination in January 1981, the 
examiner identified a 3 1/2" x 2 1/4" brown birthmark at the 
left posterior scapula line of T10 - L4.  In a report of 
medical history completed in February 1985, the veteran 
reported he had been hospitalized for five days in the summer 
of 1984, and had had surgery for a malignant nevus.  Physical 
examination in February 1985 revealed a 4 x 12 cm oval scar 
of the left lower back, with scars projecting horizontally.  

In 2004, the veteran reported that a birthmark on his back 
had been affected in service, and that he had had several 
skin grafts, which never healed right.  In April 2004, he 
indicated that skin grafts had been performed in 1969 or 1970 
at Miriam Hospital in Providence, Rhode Island.  Later that 
same month, in response to a request from VA for 
hospitalization records pertaining to skin grafts of the 
veteran, Miriam hospital indicated that such records were not 
in its system.  

In a RO Decision Review Officer's (DRO) conference report, 
dated in January 2005, it was indicated that in a conference 
with the veteran and his representative, the veteran 
indicated that his birthmark had been treated after service 
at a Rhode Island hospital, that he had never been told that 
he had skin cancer, and that no doctor had related 
aggravation of the birthmark to herbicide exposure.

At a travel Board hearing with the undersigned at the RO, in 
July 2006, the veteran testified that he had had his 
birthmark removed at a Rhode Island hospital in 1980 because 
it had begun to develop lumps, was growing, and was getting 
darker in places.  (Transcript (T.) at page (pg.) 3.)  He 
testified that he had not noticed anything happening to his 
birthmark during service in Vietnam, and that he never looked 
to see if something was going on.  He further stated that it 
was during post service employment physical examination that 
changes of the birthmark were noted of a lump in one place, 
and that it was getting darker.  He stated that it was 
recommended that he have the birthmark removed, but that he 
could not recall the name of the medical facility to which he 
was sent by his employer.  (T. at pg. 4.)  He further 
testified that after the birthmark was removed, a skin graft 
was performed which did not take and developed gangrene, that 
the skin graft was removed, and that a skin graft was 
repeated.  He noted that he had never been told why it had 
been recommended that the birthmark be removed.  (T. at pg. 
6.)

The veteran has not presented any clinical evidence that a 
malignant nevus was removed in 1984 or at any time.  Rather, 
in January 2005, he reported in a DRO conference that he had 
never been told he had skin cancer.  Additionally, in 
testimony in July 2006, the veteran denied he had noticed any 
problem with the birthmark during service, and that he did 
not recall why it had been recommended that his birthmark be 
removed subsequent to service.  Indeed, the record is void of 
demonstration of treatment for skin cancer, or any 
abnormality of the birthmark, subsequent to service, albeit a 
skin graft scar was noted on examination in February 1985.  
Nevertheless, even if the same nevus became malignant 
subsequent to service, the disabilities that have been 
positively associated with Agent Orange do not include a 
malignant nevus.  See 38 C.F.R. §§ 3.307, 3.309 (2006).  
Further, the veteran has not presented any evidence that a 
malignant nevus or any resulting skin graft was etiologically 
related to Agent Orange exposure in Vietnam, or any other 
incident of the veteran's service.  In short, there is simply 
no medical evidence of record supporting a causal connection 
between the veteran's exposure to herbicides during service 
and any current lower left back birthmark, or residuals 
thereof.

In conclusion, the only evidence of record is to the effect 
that the veteran's current birthmark is not attributable to 
his military service.  Although he asserts that his current 
birthmark was aggravated by service, he is not competent to 
provide an opinion requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
appellant, under 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. 
§ 3.102 (2006), but it does not find that the evidence is of 
such approximate balance as to warrant it's application.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran's current 
residuals of removal of a birthmark are related to his active 
military service.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for aggravation of a birthmark, to 
include as secondary to Agent Orange exposure.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for aggravation of a 
birthmark, to include as due to Agent Orange exposure is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


